Mr. Chief Justice Shepard
delivered the opinion of the Court:
Under the facts before recited, it is contended, on behalf of the appellant, that they show, at most, but a mere mistake of law, from the effects of which a court of equity will not relieve.
It is true that, as a general rule, equity will not reform a written instrument where there has been no element of imposition, and the single thing not understood by the parties is the legal effect of the language used. But, while this rule obtains, there are many well-established exceptions to its operation, under one of which we think this case falls.
*279As was said by Mr. Justice Harlan, in Griswold v. Hazard, 141 U. S. 260, 284, 35 L. ed. 678, 688, 11 Sup. Ct. Rep. 972, 999: “While it is laid down that ‘a mere mistake of law, stripped •of all other circumstances, constitutes no ground for the reformation of written contracts,’ yet, ‘the rule that an admitted or clearly established misapprehension of the law does create a basis for the interference of courts of equity, resting on discretion and to be exercised only in the most unquestionable and flagrant cases, is certainly more in consonance with the best-considered and best-reasoned cases upon this point, both English and American,’ ” — Citing Snell v. Atlantic F. & M. Ins. Co. 98 U. S. 85, 90, 92, 25 L. ed. 52, 54, 55, and many other cases.
In the case quoted from, a formal bond in a legal proceeding had been executed by the party asking relief from its obligation, and in coming to its conclusion the court said (p. 283, L. ed. p. 688, Sup. Ct. Rep. p. 979): “There was no mistake as to the mere words of the bond; for it was dra-wn by one of Hazard’s attorneys, and was read by Griswold before signing it. But according to the great weight of the evidence, there was a mistake on both sides as to the legal import of the terms employed to give effect to the mutual agreement. In short, the instrument •does not express the thought and intention which the parties had at the time of its execution. And this mistake was attended by circumstances that render it inequitable for the obligees in the bond to take advantage of it.”
In the case at bar the equity for reformation is even stronger. The facts show plainly what interest the grantees in the deed intended to take, and fully believed they had taken. The grant- or had no interest in the matter, and doubtless thought that the deed conformed to that intention. The technical language of the conAcyance would, at that time, have vested title in the grantees- as tenants in common everyAvhere throughout the Hnion, probably, save in the District of Columbia, and -would therein now under the recently adopted Code (§ 1031 [31 Stat. at L. 1352, chap. 854]). The grantees accepted the deed, apparently without examination, and certainly Avithout taking skilled advice in respect of the legal effect of the terms employed *280to pass the title; and neither party seems ever to have entertained a suspicion that their instructions had not been given complete legal effect.
The mutual mistake made under such circumstances comes nearer being one of fact than of law, and is subject to reformation upon established legal principles applicable to mistakes of that character. 2 Pom. Eq. Jur. sec. 845; Park Bros. v. Blodgett, 64 Conn. 28, 34, 29 Atl. 133; Canedy v. Marcy, 13 Gray, 373, 376; Trusdell v. Lehman, 47 N. J. Eq. 218, 220, 20 Atl. 391.
Again, the mutual mistake of the parties in respect of the title under which they held the property is analogous to a mistake of fact, in that it was a mistake of private right rather than of general law relating to the subject-matter of an ordinary contract. Cooper v. Phibbs, L. R. 2 H. L. 149. The complainant in that case had, through a mistaken construction by all parties of certain deeds of settlement and an act of Parliament relating thereto, taken a lease from the defendant of property which, by a proper construction of those instruments, was actually vested in himself at the time. There was no element of mistake or fraud. Lord Westbury, in giving an opinion sustaining the bill for relief, said: “The result, therefore, in that, at the time of the agreement for the lease which it is the object of this petition to set aside, the parties dealt with one another under a mutual mistake of their respective rights. * * * It is said, Ignorantia juris hand excusatj but in that maxim the word jus is used in the sense of denoting general law, the ordinary law of the country. But when the word jus is used in the sense of denoting a private right, that maxim has no application. Private right of ownership is a matter of fact. It may be the result, also, of matter of law; but, if parties contract under a mutual mistake and misapprehension as to their relative and respective rights, the result is that that agreement is liable to be set aside as having proceeded upon a common mistake.”
The decree entered was right, and will therefore be affirmed, with costs. ' '' Affirmed.